Exhibit 10.32

 

Commercial Contract

FLORIDA ASSOCIATION OF REALTORS

 

Vila, Padron & Diez, P.A.

Two Alhambra Plaza, Suite 860

Coral Gables, Florida 33134

Tel. 305/461-4888 Fax 305/461-0281

 

1. PURCHASE AND SALE:

 

Crisana Corporation

   (“Buyer” ),

agrees to buy and

      

Catalina Lighting, Inc.

   (“Seller” ),

agrees to sell the property described as; Street Address;

18191 NW 68th Avenue

      

 

Legal Description: TRACT D OF COUNTRY CLUB OF MIAMI VILLAGE CENTER, according to
the Plat thereof recorded in Plat Book 99, Page 61, of the Public Records of
Miami-Dade County, Florida, and the following Personal Property; security
systems, indoor and outdoor lighting, HVAC and any personal property associated
with the operation of the property. Personal property associated with the
Seller’s business (i.e. hanging light fixtures) are not included in the sale.
(all collectively referred to as the “Property”) on the terms and conditions set
forth below. The “Effective Date” of this Contract is the date on which the last
of the Parties signs the latest offer. Time is of the essence in this Contract.
Time periods of 5 days or less will be computed without including Saturday,
Sunday, or national legal holidays and any time period ending on a Saturday,
Sunday or national legal holiday will be extended until 5:00 p.m. of the next
business day.

 

2. PURCHASE PRICE:

   $ 2,500,000.00

(a) Deposit held in escrow by Cushman & Wakefield

   $ 50,000.00

(b) Additional deposit to be made within 30 days from Effective Date

   $ 50,000.00

(c) Total mortgages (as referenced in Paragraph 3)

   $ 1,875,000.00

(d) Other.

   $ _________

(e) Balance to close, subject to adjustments and prorations, to be made with
cash, locally drawn certified or cashier’s check or wire transfer.

   $ 325,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

3. THIRD PARTY FINANCING: Within 7 days from Effective Date (“Application
Period”), Buyer will, at Buyer’s expense, apply for third party financing in the
amount of $                         of 75% of the purchase price to be amortized
over a period of 20 years and due in no less than __ years and with a fixed
interest rate not to exceed ¨                % per year or variable interest
rate not to exceed ¨                 % at origination with a lifetime cap not to
exceed                 % from initial rate, with additional terms as follows:
market interest rate. Buyer will pay for the mortgages title insurance policy
and for all loan expenses. Buyer will timely provide any and all credit,
employment, financial and other information reasonably required by any lender.
Buyer will notify Seller immediately upon obtaining financing or being rejected
by a lender, if Buyer, after diligent effort, fails to obtain a written
commitment within 30 days from Effective Date (“Financing Period”), Buyer may
cancel the Contract by giving prompt notice to Seller and Buyer’s deposit(s)
will be returned to Buyer in accordance with Paragraph 8,

 

Buyer (/s/ OJV) (            ) and Seller (/s/ JL) (            ) acknowledge
receipt of a copy of this page, which is Page 1 of 5 Pages. Illegible.

 



--------------------------------------------------------------------------------

4. TITLE: Seller has the legal capacity to and will convey marketable title to
the Property by x statutory warranty deed ¨ other
                                        , free of liens, easements and
encumbrances of record or known to Seller, but subject to property taxes for the
year of closing; covenants, restrictions and public utility easements of record;
and (list any other matters to which title will be subject)
                                                                 ; provided
there exists at closing no violation of the foregoing and none of them prevents
Buyer’s intended use of the Property as                                         
                                             .

 

(a) Evidence of Title: Seller will, at (check one) x Seller’s ¨ Buyer’s expense
and within 5 days ¨ from Effective Date ¨ prior to Closing Date ¨ from date
Buyer meets or waives financing contingency in Paragraph 3, (check one)

 

x a title insurance commitment by a Florida licensed title insurer.

 

¨ an abstract of title, prepared or brought current by an existing abstract firm
or certified as correct by an existing firm. However, if such an abstract is not
available to Seller, then a prior owner’s title policy acceptable to the
proposed insurer as a base for reissuance of coverage. The prior policy will
include copies of all policy exceptions and an update in a format acceptable to
Buyer from the policy effective date and certified to Buyer or Buyer’s closing
agent together with copies of all documents recited in the prior policy and in
the update.

 

(b) Title Examination: Buyer will, within 15 days from receipt of the evidence
of title deliver written notice to Seller of title defects. Title will be deemed
acceptable to Buyer if (1) Buyer fails to deliver proper notice of defects or
(2) Buyer delivers proper written notice and Seller cures the defects within 10
days from receipt of the notice (“Curative Period”). If the defects are cured
within the Curative Period, closing will occur within 10 days from receipt by
Buyer of notice of such curing. Seller may elect not to cure defects if Seller
reasonably believes any defect cannot be cured within the Curative Period. If
the defects are not cured within the Curative Period, Buyer will have 10 days
from receipt of notice of Seller’s inability to cure the defects to elect
whether to terminate this Contract or accept title subject to existing defects
and close the transaction without reduction in purchase price. The party who
pays for the evidence of title will also pay related title service fees
including title and abstract charges and title examination.

 

(c) Survey: (check applicable provisions below)

 

x Seller will, within 10 days from Effective Date, deliver to Buyer copies of
prior surveys, plans, specifications, and engineering documents, if any, and the
following documents relevant to this transaction: government notices relating to
the property, agreements relating to the property, tax bills, environmental
report(s), leases (if any) prepared for Seller or in Seller’s possession, which
show all currently existing structures.

 

x Buyer will, at ¨ Seller’s x Buyer’s expense and within the time period allowed
to deliver and examine title evidence, obtain a current certified survey of the
Property from a registered surveyor. If the survey reveals encroachments on the
Property or that the improvements encroach on the lands of another, ¨ Buyer will
accept the Property with existing encroachments x such encroachments will
constitute a title defect to be cured within the Curative Period.

 

(d) Ingress and Egress: Seller warrants that the Property presently has ingress
and egress.

 

(e) Possession: Seller will deliver possession and keys for all locks and alarms
to Buyer at closing.

 

5. CLOSING DATE AND PROCEDURE: This transaction will be closed in Miami - Dade
County, Florida on or before the                     , 20              or within
60 days from Effective Date (“Closing Date”), unless otherwise extended herein ¨
Seller x Buyer will designate the closing agent. Buyer and Seller will, within
21 days from Effective Date, deliver to Escrow Agent signed instructions which
provide for closing procedure. If an institutional lender is providing purchase
funds, lender requirements as to place, time of day, and closing procedures will
control over any contrary provisions in this Contract.

 

(a) Costs: Buyer will pay taxes and recording fees on notes, mortgages and
financing statements and recording fees for the deed. Seller will pay taxes on
the deed and recording fees for documents needed to cure title defects. If
Seller is obligated to discharge any encumbrance at or prior to closing and
fails to do so, Buyer may use purchase proceeds to satisfy the encumbrances.

 

(b) Documents: Seller will provide the deed, bill of sale, mechanic’s lien
affidavit, assignments of leases, updated rent roll, tenant and lender estoppel
letters, assignments of permits and licenses, corrective instruments and letters
notifying tenants of the change in ownership/rental agent. If any tenant refuses
to execute an estoppel letter, Seller will certify that information regarding
the tenant’s lease is correct. If Seller is a corporation, Seller will deliver a
resolution of its Board of Directors authorizing the sale and delivery of the
deed and certification by the corporate Secretary certifying the resolution and
setting forth facts showing the conveyance conforms with the requirements of
local law. Seller will transfer security deposits to Buyer. Buyer will provide
the closing statement, mortgages and notes, security agreements and financing
statements.

 

 

Buyer (/s/ O J V)(            ) and Seller (/s/ J L)(            ) acknowledge
receipt of a copy of this page, which is Page 2 of 5 Pages.

 

Illegible.

 

 



--------------------------------------------------------------------------------

(c) Taxes, Assessments, and Prorations: The following items will be made current
and prorated x as of Closing Date ¨ as of                             : real
estate taxes, bond and assessment payments assumed by Buyer, interest, rents
association dues, insurance premiums acceptable to Buyer, operational expenses
and                                 . If the amount of taxes and assessments for
the current year cannot be ascertained, rates for the previous year will be used
with due allowance being made for improvements and exemptions. Seller is aware
of the following assessments affecting or potentially affecting the Property:
                                                     . Buyer will be responsible
for all assessments of any kind which become due and owing on or after Effective
date, unless the improvement is substantially completed as of Closing Date, in
which case Seller will be obligated to pay the entire assessment.

 

(d) FIRPTA Tax Withholding: The Foreign Investment in Real Property Act
(“FIRPTA”) requires Buyer to withhold at closing a portion of the purchase
proceeds for remission to the Internal Revenue Service (“I.R.S.”) if Seller is a
“foreign person” as defined by the Internal Revenue Code. The parties agree to
comply with the provisions of FIRPTA and to provide, at or prior to closing,
appropriate documentation to establish any applicable exemption from the
withholding requirement. If withholding is required and Buyer does not have cash
sufficient at closing to meet the withholding requirement, Seller will provide
the necessary funds and Buyer will provide proof to Seller that such funds were
properly remitted to the I.R.S.

 

6. ESCROW: Buyer and Seller authorize Cushman & Wakefield Telephone:
305/461-4888 Facsimile: 305/461-0281 Address: Two Alhambra Plaza, Ste. 860,
Coral Cables, FL 33134 to act as “Escrow Agent” to receive funds and other items
and subject to clearance, disburse them in accordance with the terms of this
Contract. Escrow Agent will deposit all funds received in x a non-interest
bearing account ¨ an interest bearing escrow account with interest accruing to
                                     with interest disbursed (check one) ¨ at
closing ¨ at                         , intervals, if Escrow Agent receives
conflicting demands or has a good faith doubt as to Escrow Agent’s duties or
liabilities under this Contract, he/she may (a) hold the subject matter of the
escrow until the parties mutually agree to its disbursement or until issuance of
court order or decision of arbitrator determining the parties’ rights regarding
the escrow or (b) deposit the subject matter of the escrow with the clerk of the
circuit court having jurisdiction over the dispute. Upon notifying the parties
of such action, Escrow Agent will be released from all liability execpt for the
duty to account for items previously delivered out of escrow. If a licensed real
estate broker, Escrow Agent will comply with applicable provision of Chapter 476
Florida Statutes. In any suit or arbitration in which Escrow Agent is made a
party because of acting as agent hereunder or interpleads the subject matter of
the escrow, Escrow Agent will recover reasonable attorneys’ fees and costs at
all levels, with such fees and costs to be paid from the escrowed funds or
equivalent and charged and awarded as court or other costs in favor of the
prevailing party. The parties agree that Escrow Agent will not be liable to any
person for misdelivery to Buyer or Seller of escrowed items, unless the
misdelivery is due to Escrow Agent’s willfull breach of this Contract or gross
negligence.

 

7. PROPERTY CONDITION: Seller will deliver the Property to Buyer at the time
agreed in its present “as is” condition, ordinary wear and tear excepted, and
will maintain the landscaping and grounds in a comparable condition. Seller
makes no warranties other than marketability of the title. By accepting the
Property “as is,” Buyer waives all claim against Seller for any defects in the
property, (Check (a) or (b))

 

¨ (a) As is: Buyer has inspected the Property or waives any right to inspect and
accepts the Property in its “as is” condition,

 

x (b) Due Diligence Period: Buyer will at Buyer’s expense and within 30 days
from Effective Date (“Due Diligence Period”), determine whether the Property is
suitable, in Buyer’s sole and absolute discretion for Buyer’s intended use and
development of the Property as specified in Paragraph 4. During the Due
Diligence Period, Buyer may conduct any tests, analyses, surveys and
investigations (“Inspections”) which Buyers deems necessary to determine to
Buyer’s satisfaction the Property’s engineering, architectural, environmental
properties; zoning and zoning restrictions; flood zone designation and
restrictions; subdivision regulations; soil and grade; availability of access to
public roads, water, and other utilities; consistency with local, state and
regional growth management and comprehensive land use plans availability of
permits, government approvals and licenses; compliance with American with
Disabilities Act; absence of asbestos, soil and ground water contamination; and
other inspections that Buyer deems appropriate to determine the suitability of
the Property for Buyer’s intended use and development. Buyer shall deliver
written notice to Seller prior to the expiration of the Due Diligence Period of
Buyer’s determination of whether or not the Property is acceptable. Buyer’s
failure to comply with this notice requirement shall constitute acceptance of
the Property in its present “as is” condition. Seller grants to Buyer, its
agents, contractors and assigns, the right to enter the Property at any time
during the Due Diligence Period for the purpose of conducting inspections;
provided, however, that Buyer its agents, contractors and assigns enter the
Property and conduct inspections at their own risk. Buyer shall indemnify and
hold Seller harmless from the losses, damages, costs, claims and expenses of any
nature, including attorneys’ fees at all levels, and from liability to any
person, arising from the conduct of any and all inspections or any work
authorized by Buyer. Buyer will not engage in any activity that could result in
a mechanic’s lien being filed against the Property without Seller’s prior
written consent. In the event this transaction does not close. (1) Buyer shall
repair all damages to the Property resulting from the Inspections and return the
Property to the condition it was in prior to conduct of the Inspections, and (2)
Buyer shall, at Buyer’s expense, release to Seller all reports and other work
generated as a result of the Inspections. Should Buyer deliver timely notice
that the Property is not acceptable, Seller agrees that Buyer’s deposit shall be
immediately returned to Buyer and the Contract terminated.

 

Buyer (/s/ OJV) (            ) and Seller (/s/ JL) (            ) acknowledge
receipt of a copy of this page, which is Page 3 of 5.

 

Illegible.

 



--------------------------------------------------------------------------------

(c) Walk-through Inspection: Buyer may, on the day prior to closing or any other
time mutually agreeable to the parties, conduct a final “walk-through”
inspection of the Property to determine compliance with this paragraph and to
ensure that all Property is on the premises.

 

(d) Disclosures:

 

1. Radon Gas: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional Information
regarding radon and radon testing may be obtained from your county public health
unit.

 

2. Energy Efficiency: Buyer may have determined the energy efficiency rating of
the building, if any is located on the Real Property.

 

8. OPERATION OF THE PROPERTY DURING CONTRACT PERIOD: Seller will continue to
operate the Property and any business conducted on the Property in the manner
operated prior to Contract and will take no action that would adversely impact
the Property, tenants, lenders or business, if any. Any changes, such as renting
vacant spaces, that materially affect the Property or Buyer’s intended use of
the Property will be permitted x only with Buyer’s consent ¨ without Buyer’s
consent.

 

9. RETURN OF DEPOSIT: Unless otherwise specified in the Contract, in the event
any condition of this Contract is not met and Buyer has timely given any
required notice regarding the condition having not been met, Buyer’s deposit
will be returned in accordance with applicable Florida laws and regulations.

 

10. DEFAULT:

 

(a) In the event the sale is not closed due to any default or failure on the
part of Seller other than failure to make the title marketable after diligent
effort, Buyer may either (1) receive a refund of Buyer’s deposit(s) or (2) seek
specific performance. If Buyer elects a deposit refund,

 

(b) In the event the sale is not closed due to any default or failure on the
part of Buyer, Seller may either (1) retain all deposit(s) paid or agreed to be
paid by Buyer as agreed upon liquidated damages, consideration for the execution
of this Contract, and in full settlement of any claims, upon which this Contract
will terminate or (2) seek specific performance.

 

11. ATTORNEY’S FEES AND COSTS: In any claim or controversy arising out of or
relating to this Contract, the prevailing party, which for purposes of this
provision will include Buyer, Seller and Broker, will be awarded reasonable
attorneys’ fees, costs and expenses.

 

12. BROKERS: Neither Buyer nor Seller has utilized the services of, or for any
other reason owes compensation to, a licensed real estate Broker other than:

 

(a) Listing Broker: Cushman & Wakefield

who is x an agent of Seller

¨ a transaction broker ¨ a nonrepresentative and who will be

compensated by x Seller ¨ Buyer ¨ both parties pursuant to x a listing agreement
¨ other (specify):

_______________________________________________________________________________________________________

 

(b) Cooperating Broker: NONE

who is ¨ an agent of ______________

¨ a transaction broker ¨ a nonrepresentative and who will be

compensated by ¨ Buyer ¨ Seller ¨ both parties pursuant to ¨ an MLS or other
offer of compensation to a cooperating

broker ¨ other (specify)
___________________________________________________________________________________

 

(collectively referred to as “Broker”) in connection with any act relating to
the Property, including but not limited to inquiries, Introductions,
consultations and negotiations resulting in this transaction.

 

Buyer (/s/ OJV) (__) and Seller (/s/ JL) (__) acknowledge receipt of a copy of
this page, which is Page 4 of 5 Pages.

 

Illegible.

 



--------------------------------------------------------------------------------

14. OPTIONAL CLAUSES: (Check if any of the following clauses are applicable and
are attached as an addendum to this Contract):

 

¨ Arbitration

   ¨ Seller Warranty    ¨ Existing Mortgage

¨ Section 1031 Exchange

   ¨ Coastal Construction Control Line    x Other Addendum No. 1

¨ Property Inspection and Repair

   ¨ Flood Area Hazard Zone    ¨ Other ___________

¨ Seller Representations

   ¨ Seller Financing    ¨ Other ____________

 

15. MISCELLANEOUS: The terms of this Contract constitute the entire agreement
between Buyer and Seller. Modifications of this Contract will not be binding
unless in writing, signed and delivered by the party to be bound. Signatures,
initials, documents referenced in this Contract, counterparts and written
modifications communicated electronically or on paper will be acceptable for all
purposes, including delivery, and will be binding. Handwritten or typewritten
terms inserted in or attached to this Contract prevail over preprinted terms. If
any provision of this Contract is or becomes invalid or unenforceable, all
remaining provisions will continue to be fully effective. This Contract will be
construed under Florida law and will not be recorded in any public records.
Delivery of any written notice to any party’s agent, will be deemed delivery to
that party.

 

THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK
THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING. BROKER ADVISES BUYER AND SELLER TO
VERIFY ALL FACTS AND REPRESENTATIONS THAT ARE IMPORTANT TO THEM AND TO CONSULT
AN APPROPRIATE PROFESSIONAL FOR LEGAL ADVICE (FOR EXAMPLE, INTERPRETING
CONTRACTS, DETERMINING THE EFFECT OF LAWS ON THE PROPERTY AND TRANSACTION,
STATUS OF TITLE, FOREIGN INVESTOR REPORTING REQUIREMENTS, ETC.) AND FOR TAX,
PROPERTY CONDITION, ENVIRONMENTAL AND OTHER SPECIALIZED ADVICE. BUYER
ACKNOWLEDGES THAT BROKER DOES NOT OCCUPY THE PROPERTY AND THAT ALL
REPRESENTATIONS (ORAL, WRITTEN OR OTHERWISE) BY BROKER ARE BASED ON SELLER
REPRESENTATIONS OR PUBLIC RECORDS UNLESS BROKER INDICATES PERSONAL VERIFICATION
OF THE REPRESENTATION. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL
INSPECTORS AND GOVERNMENTAL AGENCIES FOR VERIFICATION OF THE PROPERTY CONDITION,
SQUARE FOOTAGE AND FACTS THAT MATERIALLY AFFECT PROPERTY VALUE.

 

DEPOSIT RECEIPT: Deposit of $50,000.00

by x Company check ¨ other ______________________ received on
______________________________

by
___________________________________________________________________________________________________

Signature of Escrow Agent Cushman & Wakefield

 

OFFER: Buyers offers to purchase the Property on the above terms and conditions.
Unless acceptance is signed by Seller and a signed copy delivered to Buyer or
Buyer’s agent no later than 5:00 ¨ a.m. x p.m. on 12/31/03, Buyer may revoke
this offer and receive a refund of all deposits.

 

Crisana Corporation

 

Date: 12/24/03    BUYER: /s/ Oscar Vila   

Tax ID No: _____________________

        

BY: Oscar J. Vila

             

Title: Vice President

  

Telephone: 305/461-4888

   Facsimile: 305/461-0281    

Address: Two Alhambra    Plaza Suite 860, Coral Gables, FL 33134

 

Date: _______________    BUYER: ____________________________   

Tax ID No: _____________________

                        

Title: ___________

  

Telephone: _______________________

   Facsimile: __________________________    

Address:
__________________________________________________________________________________________

 

ACCEPTANCE: Seller accepts Buyer’s offer and agrees to sell the Property on the
above terms and conditions (¨ subject to the attached counter offer).

 

Catalina Lighting, Inc.

 

Date: 12/29/03    SELLER: /s/ Jason A. Leach   

Tax ID No: _____________________

        

BY: Jason A. Leach

             

Title: VICE PRESIDENT

  

Telephone: 561-962 - 3498

   Facsimile: 561-394-0540    

Address: 5200 TOWN CENTER CIRCLE SUITE 470 BOCA RATON, FL 33486

 

Date: _______________    SELLER: ____________________________   

Tax ID No: _____________________

                        

Title: ___________

  

Telephone: _______________________

   Facsimile: __________________________    

Address:
__________________________________________________________________________________________

 

Buyer (/s/ O J. V ) (___) and Seller (/s/ JL) (___) acknowledge receipt of a
copy of this page, which is Page 5 of 5 Pages.

 

Illegible.

 



--------------------------------------------------------------------------------

ADDENDUM NO. 1 TO CONTRACT FOR SALE AND PURCHASE

 

Buyer:    Crisana Corporation Seller:    Catalina Lighting, Inc.

Legal

Description:

   TRACT D OF COUNTRY CLUB OF MIAMI VILLAGE CENTER, according to the Plat
thereof recorded in Plat Book 99, Page 61 of the Public Records of Miami-Dade
County, Florida.

 

This addendum is made part of the Contract for Sale and Purchase concerning the
property referenced above. All other terms of the Contract for Sale and Purchase
of which this addendum is incorporated shall remain unchanged.

 

1. Lease Contingency. This Agreement is subject to the execution of a triple net
lease agreement for the premises by Seller as Lessee and Buyer as Landlord. A
draft copy of this triple net lease will be attached to this Agreement and be
incorporated therein.

 

2. Survey Encroachments. Seller shall not be required to commence litigation nor
incur significant expense to cure encroachments shown on the survey.

 

3. Due Diligence. Buyer shall notify Seller 48 hours prior to entry upon
Property. All tests, surveys and investigations by Buyer and/or representatives
shall be non-invasive. Seller shall have the right to have a representative
present when Buyer is on property conducting tests. Buyer shall deliver
certificate of insurance for its representatives which enter unto property to
conduct tests and investigation. Buyer’s shareholders hereby waive any and all
claim they may have under any theory in tort in place of providing Seller with a
certificate of insurance naming the shareholders individually. Buyer shall not
disclose results of any environmental investigation to Seller unless
specifically requested to disclose said information by Seller.

 

4. Assignability. Buyer’s rights and obligations under this Contract shall not
be assignable, directly or indirectly or by operation of law, without the prior
written consent of Seller, provided, that Buyer may, by written notice delivered
to Seller not less than ten (10) business days prior to closing, designate a
Permitted Assignee (as hereinafter defined) as grantee of the Property,
whereupon, provided such Permitted Assignee shall assume in writing, in form
reasonably acceptable to Seller, all Buyer’s agreements and obligations
hereunder, Seller shall convey the Property to Permitted Assignee at closing.
Nothing contained in the preceding sentence shall be deemed to diminish or
otherwise affect the obligations hereunder of Crisana Corporation, including the
obligations to pay the Purchase Price at closing and any obligations to
indemnify Seller in accordance with the terms of this Contract. The term
“Permitted Assignee” shall mean any subsidiary of Crisana Corporation, and/or
any entity which is commonly controlled by the shareholders of Crisana
Corporation; provided, however, that in the event of an

 



--------------------------------------------------------------------------------

assignment of any rights or remedies by Crisana Corporation to a Permitted
Assignee, Buyer shall remain primarily liable, as a guarantor, for all
obligations, responsibilities and/or liabilities of Buyer thereunder.

 

5. Finance Contingency: If Buyer is unable to secure financing within the 30 day
Financing Period identified in Par. 3 of the Contract and Buyer fails to cancel
the Agreement within two (2) business days from the expiration of the 30 day
Financing Period, the Closing shall not be subject to financing. If Buyer fails
to cancel this Agreement within the time frame identified above and proceeds to
Closing without the financing contingency, Buyer’s deposit(s) shall be forfeited
if Buyer fails to close as scheduled in the Agreement and Buyer’s failure to
close arises from Buyer’s act(s) and/or omission(s).

 

6. Seller’s Board Approval: This Agreement is subject to the approval of the
Board of Directors which approval will be secured within Ten (10) business days
from the date of execution hereof.

 

       

BUYER

12/29/03

      By:   /s/    Oscar J. Vila                      

--------------------------------------------------------------------------------

DATED

                   

SELLER

12/29/03

      By:   /s/    Jason A. Leach                      

--------------------------------------------------------------------------------

DATED

           

 



--------------------------------------------------------------------------------

(NNN) OFFICE BUILDING LEASE

 

between

 

LANDLORD

 

SEGOVIA REALTY, LLC

a Florida Limited Liability Company

 

and

 

TENANT

 

CATALINA LIGHTING, INC.

a Florida Corporation

 

- 1 -



--------------------------------------------------------------------------------

OFFICE BUILDING

(NNN) LEASE

 

THIS AGREEMENT (this “Lease”), entered into as of this 27th day of February,
2004, between SEGOVIA REALTY, LLC, (hereinafter called Landlord), and CATALINA
LIGHTING, INC., a Florida Corporation (hereinafter called Tenant), IS TO
WITNESS: that Landlord does this day lease unto Tenant; a free standing office
building.

 

LOCATION: the premises known as: 18191 NW 68TH Avenue, Miami Lakes, Florida,
consisting of an office building containing approximately Thirty Thousand (+/-
30,000) square feet. TERM. TO HAVE AND TO HOLD said premises for the initial
term of One Hundred Twenty (120), months beginning February 27, 2004, and ending
January 31, 2014.

 

IT IS FURTHER AGREED AND COVENANTED BY AND BETWEEN THE PARTIES HERETO AS
FOLLOWS:

 

1. DEMISE AND PREMISES; RENT. Landlord hereby leases to Tenant and Tenant hereby
takes from Landlord, subject to and with the benefit of the terms, covenants,
conditions and provisions of this Lease, the real property described in Exhibit
“A”, and the building (the “Building”) and improvements, thereon, together with
any and all easements, appurtenances, HVAC equipment, fixtures and any other
improvements and rights and privileges now or hereafter belonging thereto
(collectively, the “Premises”). The annual rent during the first year (1) of
this Lease shall be Two Hundred Fifty Thousand Dollars and No Cents
($250,000.00) payable in advance and in monthly installments of Twenty Thousand
Eight Hundred Thirty-Three Dollars and Thirty Three Cents ($20,833.33), plus
Florida Sales Tax, for a total of ($22,291.67) per month beginning on February
27, 2004 and the like sum thereafter, on the first day of every month, for an
additional eleven (11) months and to the office of the Landlord, Two Alhambra
Plaza, Suite 860, Coral Gables, Florida 33142. Commencing on the first month of
the second year of the Lease term and the first month of each subsequent year
thereafter, the annual rental payment (payable in advance in monthly
installments as provided above) for the new year shall increase, but never
decrease, as per the Consumer Price Index, but never more than 3% increase per
year. For example, if the annual rent is $265,000 in the third year of the Lease
term and the CPI is 2%, the annual rent for the fourth year of the Lease term
shall be $265,000 multiplied by a factor 1.02.

 

2. SECURITY DEPOSIT. Tenant has deposited with the Landlord the sum of
$25.000.00 (the “Security Deposit”) with the Landlord, which sum shall be
retained by Landlord as security for the payment by Tenant of the rents herein
agreed to be paid by Tenant and for the faithful

 

- 2 -



--------------------------------------------------------------------------------

performance by Tenant of the terms and covenants of this Lease. It is agreed
that Landlord, at Landlord’s option, may at any time apply said sum or any part
thereof toward the payment of the rents and all other sums payable by Tenant
under this Lease (provided Tenant has breached its covenant to pay such amounts
and has failed to cure the same after the expiration of all applicable notice
and cure periods), and towards the performance of each and every of Tenant’s
covenants under this Lease, but such covenants and Tenant’s liability under this
Lease shall thereby be discharged only pro-tanto; that Tenant shall remain
liable for any amounts that such sum shall be insufficient to pay; that Landlord
may exhaust any or all rights and remedies against Tenant before resorting to
said sum, but nothing herein contained shall require or be deemed to require
Landlord so to do; that, in the event this Security Deposit shall not be
utilized for any such purposes, then such deposit shall be returned by Landlord
to Tenant within ten (10) days next after the expiration of the term of this
Lease. Landlord shall not be required to pay Tenant any interest on said
security deposit and Tenant acknowledges that Landlord may commingle the
Security Deposit fund with its general administrative fund.

 

3. ASSIGNMENT. Tenant shall have the right to assign this Lease or to sublet the
whole or any part of the Premises with the consent of Landlord, which consent
shall not be unreasonably withheld. Landlord shall respond to Tenant’s written
request for consent hereunder within thirty (30) days after Landlord’ receipt of
the written request. As part of its request for Landlord’s consent to a
transfer, Tenant shall provide Landlord with reasonable financial information
for the proposed transferee, a complete copy of the proposed assignment,
sublease and other contractual documents and such other information as Landlord
may reasonably request. Landlord shall be deemed to have given its consent if
Landlord does not respond to Tenant’s request for consent within such thirty
(30) day period. Notwithstanding the foregoing, Tenant shall have the right to
assign this Lease without Landlord’s consent, but upon prior written notice to
Landlord (together with reasonable financial information for the proposed
transferee, a complete copy of the proposed assignment, sublease and other
contractual documents and such other information as Landlord may reasonably
request), to an entity having a minimum net worth (defined in accordance with US
GAAP) of Twenty Million Dollars ($20,000,000), in which event Landlord shall
release Tenant from any liability hereunder. For purposes of this Paragraph 3,
the determination of net worth shall exclude intangible assets and goodwill.
Landlord may freely assign this Lease, provided that the assignee assumes
Landlord’s obligations under this Lease either by an assumption agreement by and
between Landlord and its assignee or by operation of law.

 

4. OPTION TO RENEW. Tenant may renew the Lease for one extended term of two (2)
years. Tenant shall exercise such renewal option, if at all, by giving written
notice to Landlord not less than one hundred eighty (180) days prior to the
expiration of the initial Ten (10) year term. The rental payments due during
each year of the two (2) year renewal term shall increase at the rate of 3%
increase per year over the preceding years’ rental payment and otherwise upon
the same convenants, conditions and provisions as provided in this Lease.

 

5. EXAMINATION OF PREMISES. Tenant having examined and occupied the premises, is
intimately familiar with the condition thereof and will take the premises in
their present condition without any modifications by Landlord. The rental
payments by Tenant to Landlord are based upon the lease of the premises in their
entirety and are not based, to any

 

- 3 -



--------------------------------------------------------------------------------

degree, upon the usable square footage of the building located at 18191 NW 68TH
Avenue, Miami Lakes, Florida.

 

6. USE & WASTE REMOVAL. The premises shall be used by Tenant for the operation
of a lighting business(es) and any ancillary uses related thereto or for any
other business office use consistent with applicable zoning and for no other
purposes without the express, written consent of Landlord first obtained;
provided, however, that Landlord’s consent shall not be unreasonably withheld,
conditioned or delayed. Tenant acknowledges that it shall obtain and maintain
its own garbage container(s) with scheduled garbage pickups frequently enough to
maintain the interior and exterior of the premises neat and clean.

 

7. ALTERATIONS. Tenant may from time to time at its own cost and expense make
such alterations, additions or improvements (any or all of which are herein
referred to as “Alterations”) in or to the Premises as Tenant deems necessary or
desirable, without the consent of Landlord; provided that no such Alteration
shall constitute waste or materially impair the marketability or leaseability of
the Premises or decrease the area of the Building unless Landlord has given its
prior written consent. Tenant in making any such Alteration shall comply with
all applicable laws, orders and regulations of federal, state, county and
municipal authorities having jurisdiction, with any direction pursuant to law of
any public officer thereof and with all regulations of any board of fire
underwriters having jurisdiction. Tenant shall obtain or cause to be obtained
all building permits, licenses, temporary and permanent certificates of
occupancy and other governmental approvals which may be required in connection
with the making of the Alterations, and Landlord shall, at Tenant’s sole cost
and expense, cooperate with Tenant in the obtaining thereof and shall execute
any documents reasonably required in furtherance of such purpose. Tenant shall
pay all costs and expenses in connection with the making of Alterations and
shall discharge any mechanic’s lien filed against the Premises in connection
therewith within thirty (30) days after Tenant receives notice of the filing of
such lien, or Tenant may provide a bond securing the interest of the claim until
the dispute can be resolved. Tenant shall indemnify and bold Landlord harmless
from and against any claims arising out of such work. Tenant shall have no
obligation to remove any such Alteration at the expiration or earlier
termination of this Lease.

 

8. CONDITION OF PREMISES, REPAIRS AND MAINTENANCE. The Tenant has owned and sold
the Premises sold to the Landlord. As such, Tenant has been in occupancy of the
Premises prior to the date hereof. The Premises are being delivered to Tenant in
its present “AS IS” condition, and Landlord has no obligation to remedy any
condition contained therein or to improve the Premises on behalf of Tenant.
Tenant agrees to keep the exterior part of said premises in good repair, and if
any part of the entire exterior, including roof, walls, windows and doors as
well as the interior of the premises is injured or damaged Tenant agrees to
promptly cause all necessary repairs to be made at Tenant’s expense so as to
promptly restore said premises to its condition immediately prior to said
breaking and/or entering or said attempt to break and/or enter. Tenant will
repair promptly at its expense any damage to the Premises, and, upon written
demand, shall reimburse Landlord as Additional Rent for Landlord’s reasonable
and actual out-of-pocket costs of the repair of any damage elsewhere in the
Premises, caused by or arising from the installation or removal of property in
or from the Premises, regardless of fault or by whom such damage shall be caused
(unless caused by Landlord). If Tenant shall fail to commence such repairs
within fifteen (15) days after written notice to do so from Landlord,

 

- 4 -



--------------------------------------------------------------------------------

Landlord may make or cause the same to be made and Tenant agrees to pay to
Landlord promptly upon Landlord’s written demand, as Additional Rent, the actual
and reasonable cost thereof with interest thereon at the Prime Rate (as
hereinafter defined) plus seven percent (7%) per annum until paid. Tenant shall
also reimburse Landlord within ten (10) days after written demand for the actual
and reasonable cost of the repair of any damage to the Premises caused by
Tenant, its agents and/or representatives. The Tenant further agrees at Tenant’s
own expense to repair, maintain and replace the plumbing, electrical system and
HVAC system, and in the event additional sanitary facilities are required
because of the nature of the operation conducted by the Tenant it shall be the
Tenant’s obligation to supply such additional facilities and in the event the
sanitary facilities are deemed insufficient or inadequate for the Tenant’s
intended purpose. Tenant agrees to repair the entire roof of the Premises and
utilize a contractor reasonably approved by Landlord. Tenant agrees that it
shall submit a proposal from a roofing contractor to Landlord within 90 days
from the effective date of this Lease and to cause the roofing contractor to
commence replacement of the roof within One Hundred Twenty Days of the effective
date of this Lease. For purposes hereof, the “Prime Rate” shall be the per annum
interest rate publicly announced as its prime or base rate by Citibank, N.A., or
its successor, from time to time, or if such rate is usurious, the maximum
contract interest rate per annum allowed by Florida law.

 

9. INTERIOR. Tenant agrees to keep the interior of the Premises, including all
windows, screens, awnings, doors, including the overhead truck loading doors,
interior walls, pipes, elevators, machinery, plumbing, electric wiring, and
other fixtures and interior appurtenances, in good and substantial repair and
clean condition at Tenant’s own expense–fire, windstorm, or other act of God,
alone excepted. All glass, both interior and exterior, is at the sole risk of
Tenant and Tenant agrees to replace at Tenant’s own expense, any glass broken
during the terms of this Lease, and the Tenant agrees to insure and to keep
insured, all plate glass in the demised premises and to furnish the Landlord
with certification of said insurance. It is hereby understood and agreed that in
the event that there is an air conditioning unit (or units) in the demised
premises, the Tenant shall maintain the same during the term of this Lease and
shall return said unit (or units) to the Landlord at the termination of this
Lease in good working order, reasonable wear and tear excepted.

 

10. REGULATIONS AND INSURANCE. Tenant shall promptly execute and comply with all
statutes, ordinances, rules, orders, regulations and requirements of the
Federal, State and City Government, and of any and all their Departments and
Bureaus, applicable to the Premises for the correction, prevention, and
abatement of nuisances or other grievances, in, upon, or connected with the
Premises, during said terms, at Tenant’s own cost and expense. Landlord, at
Tenant’s sole cost and expense, agrees to pay the amount of insurance premiums
necessary to insure the premises in the amount of $2,000,000 (the “Property
Insurance Policy”). Commencing on February 1, 2004 and continuing through the
term of this Lease, Tenant shall pay Landlord, as additional rent, one twelfth
(1/12) of the premium for the Property Insurance Policy, including any annual
increases. Payments due to Landlord for insurance premiums for the Property
Insurance Policy shall be considered as rent due and shall be included in any
lien for rent. Tenant shall be named as the insured on the Property Insurance
Policy, with BankUnited, N.A. being named as Loss Payee. Any casualty proceeds
for damage to real property covered by the Property Insurance Policy shall be
paid to Landlord and BankUnited, N.A. The Property Insurance Policy shall
contain a provision that the Property Insurance Policy shall not be cancelled
without thirty (30) days’ prior written notice to Tenant. In the event that
Landlord fails

 

- 5 -



--------------------------------------------------------------------------------

to pay a premium for the Property Insurance Policy when due, the policy is
cancelled for nonpayment and Landlord fails to secure new coverage within 15
days written receipt of the notice of cancellation, such failure shall be an
Event of Default under this Lease. Tenant agrees to carry $2,000,000/$2,000,000
liability insurance naming Landlord and BankUnited, N.A. as additional insureds.
Proof of such coverage shall be sent to Landlord within 15 days of the effective
date of this Agreement.

 

Landlord hereby waives any and all claims and right of recovery against Tenant,
its employees, agents and/or contractors, for damage, loss or injury caused by
or resulting from fire and/or other perils, to the extent that any such claims
for damages, losses or injuries are paid to Landlord by any property insurance
policies which Tenant does maintain hereunder after taking into account
deductible amounts. Tenant hereby releases Landlord from any liability for
damage or destruction to Tenant’s property, whether or not caused by acts or
omissions of Landlord, its employees, agents or contractors, and Tenant hereby
waives any and all claims and right of recovery against Landlord, its employees,
agents and/or contractors, for damage, loss or injury caused by or resulting
from fire and/or other perils, to the extent that any such claim for damages,
losses or injuries are or would be covered by any property insurance policies
which Tenant does or is required to maintain hereunder without regard to
deductible amounts. Landlord and Tenant shall each look to the required
insurance coverage for recovery of any insured property damage. Tenant shall
cause any property insurance policies which it is required to maintain hereunder
to contain a provision whereby the insurer waives any (i) rights of subrogation
and (ii) rights of recovery against either Landlord or Tenant, or both. Both
Landlord and Tenant agree to immediately give each insurance company which has
issued to it policies of property insurance required by this Lease written
notice of the terms of said mutual waivers and to cause said insurance policies
to be properly endorsed, if necessary, to prevent the invalidation thereof by
reason of said waivers and shall furnish to the other party a certificate of
insurance or other written evidence of such endorsement or that such endorsement
is not required. Said Certificate of Insurance shall name BankUnited, N.A., as a
loss payee.

 

11. BEYOND TENANT’S CONTROL. Tenant shall not be in default under this Lease if
Tenant’s performance is delayed or prevented by or due to strike, lockout, war,
riot, the occurrence of a named windstorm, acts of God and other similar causes
beyond the reasonable control of Tenant, and the time within which Tenant must
comply with any of the teams, covenants, and conditions of this Lease shall be
extended by a period of time equal to the period of time that performance by
Tenant is delayed or prevented by the causes specified above. The foregoing
shall in no way act to excuse or delay Tenant’s obligation to pay any rent or
additional rent due under this Lease.

 

12. ABANDONED PROPERTY. It is understood and agreed that any merchandise,
fixtures, furniture or equipment left in the premises when Tenant vacates and
not removed within ten (10) days thereafter shall be deemed to have been
abandoned by Tenant and by such abandonment Tenant automatically relinquishes
any right of interest therein. Landlord is authorized to sell, dispose of or
destroy same, with prior written notice to Tenant.

 

13. FIRE. In the event the premises shall be destroyed or so damaged or injured
by fire or other casualty, during the term of this Lease, whereby the same shall
be rendered untenantable, then Landlord shall have the obligation to render said
premises tenantable by repairs within

 

- 6 -



--------------------------------------------------------------------------------

ninety days therefrom. If the premises cannot be rendered tenantable within
ninety days from the date of such casualty after the exercise of diligence by
Landlord, it shall be optional with either party hereto to cancel this Lease by
written notice delivered to the other party within thirty days of such casualty,
and in the event of such cancellation the rent shall be paid only to the date of
such fire or casualty. During any time that the premises are untenantable due to
causes set forth in this paragraph, the rent shall be omitted. If neither party
tenninates the Lease within thirty days of such casualty and such
repair/restoration is not completed within six (6) months of the date the damage
occurred, then Tenant shall have the right to terminate this Lease upon thirty
(30) days written notice to Landlord.

 

14. PERSONAL PROPERTY. All personal property placed or moved in the premises
above described shall be at the risk of Tenant or the owner thereof, and
Landlord shall not be liable to Tenant for any damages to said personal property
unless caused by or due to gross negligence or willful misconduct of Landlord,
Landlord’s agents or employees.

 

15. CHARGES FOR SERVICE AND UTTTLITIES. It is understood and agreed between the
parties hereto that any charges against Tenant by Landlord for services,
utilities or for work done on the premises by order of Tenant, or otherwise
accruing under this Lease, shall be considered as rent due and shall be included
in any lien for rent, provided that any such services provided by Landlord to
Tenant hereunder shall be delivered and invoiced at Landlord’s cost, without
mark-up, overhead or administrative charge. It is further understood that the
Tenant shall, upon demand, pay as additional rent its prorata share(s) of any
sprinkler standby, storm water utility standby, water and/or sewer charges
billable to the Landlord for the building(s) of which the demised premises are a
part.

 

16. SIGNS, AWNINGS. Except as the same may exist on the date hereof, no awnings,
sign or signs shall be attached to or erected on the exterior of the premises,
other the signs currently placed on the outside of the building, without the
written consent of Landlord having first been obtained. The Landlord’s consent
shall not be unreasonably withheld, conditioned or delayed, and Landlord’s
failure to respond to Tenant’s written request for consent within fifteen days
of receipt of said request shall be deemed approval.

 

17. RIGHT OF ENTRY. Upon not less than five (5) days’ prior written notice
(except in the event of an emergency), Landlord, or any of his agents, shall
have the right to enter said premises during all reasonable hours to examine the
same or to make such repairs, additions, or alterations as may be deemed
necessary for the safety, comfort, or preservation thereof, or of said building,
or to exhibit said premises, and to put or keep upon the grounds of the property
thereof a notice “FOR RENT” at any time within one hundred eighty (180) days
before the expiration of this Lease. Said right of entry shall likewise exist
for the purpose of removing placards, signs, fixtures, alterations, or additions
which do not conform to this agreement. In the event of any entry pursuant to
this Article, Landlord shall not interfere with the conduct of Tenant’s business
and Tenant shall have the right to have one or more of its employees present
during such inspection.

 

18. TIME. It is understood and agreed between the parties hereto that time is
the essence of all of the terms and provisions of this Lease.

 

- 7 -



--------------------------------------------------------------------------------

19. NOTICES. Any notice(s) given or required under the terms of this Lease shall
be in writing sent by certified mail or hand delivered as follows:

 

if to Tenant:

 

Catalina Lighting, Inc.

18191 NW 68th Avenue

Miami Lakes, Florida

Attention: Gary Rodney

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

One Oxford Centre

Thirty-Second Floor

Pittsburgh, Pennsylvania 15219

Attention: David A. Gerson, Esquire

 

if to Landlord:

 

Segovia Realty, LLC

Two Alhambra Plaza, Suite 860

Coral Gables, Fl 33134

Attention: Oscar J. Vila

 

or such other address written notice of which is given by either party to the
other. Notice shall be deemed given upon receipt or refusal of delivery.

 

20. NON-PAYMENT. Tenant agrees: That Tenant will promptly pay said rent at the
times above stated; that Tenant will pay all charges for gas, electricity, other
illuminant, water and sewer, used on the premises during the term of this Lease;
that, if any part of the rent shall not be paid when due and the same remains
due and unpaid for ten (10) calendar days following the due date, Landlord shall
have the following rights and remedies without prejudice to any other remedy
which it in law or equity may have under Florida law:

 

(i) Provide Tenant with thirty (30) days’ written notice (which notice shall
clearly state in capital letters that Rent is past-due and failure to pay same
may result in Lease termination) of Landlord’s intent to terminate the Lease,
and on the date specified in such notice (unless Tenant pays the amount due with
applicable late fees and interest charges prior to such date in which event such
notice shall be deemed null), Tenant’s right to possession of the Premises shall
cease and this Lease shall thereupon be terminated and Tenant shall be liable to
Landlord for an amount equal to all unpaid Rent and other sums due hereunder
that accrued and/or became due prior to such termination, provided that Landlord
agrees to use reasonable efforts to mitigate damages; and

 

- 8 -



--------------------------------------------------------------------------------

(ii) If Tenant has failed to pay rent on the dates each such payments were due
for two (2) consecutive months, then Landlord may provide Tenant with thirty
(30) days’ written notice (which notice shall clearly state in capital letters
that Rent is past-due and failure to pay same may result in Lease termination)
of Landlord’s intent to terminate Tenant’s right to possession of the Premises
and (unless Tenant pays the amount due with applicable late fees and interest
charges prior to such date in which event such notice shall be deemed null), in
compliance with applicable law, expel and remove Tenant, Tenant’s property and
any parties occupying all or any part of the Premises. Landlord may (but shall
not be obligated to) relet all or any part of the Premises, without notice to
Tenant, for a term that may be greater or less than the balance of the Term and
on such conditions (which may include concessions, free rent and alterations of
the Premises) and for such uses as Landlord in its reasonable discretion shall
determine. Landlord may collect and receive all rents and other income from the
reletting. Tenant shall pay Landlord on demand all past due Rent, all Costs of
Reletting and any deficiency arising from the reletting or failure to relet the
Premises. Landlord shall not be responsible or liable for the failure to relet
all or any part of the Premises or for the failure to collect any Rent. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease. Landlord agrees to use reasonable
efforts to mitigate damages, provided that such reasonable efforts shall not
require Landlord to relet the Premises in preference to any other space in the
Building or to relet the Premises to any party that Landlord could reasonably
reject as a transferee pursuant to Article XII hereof. “Costs of Reletting”
shall include all reasonable costs and expenses incurred by Landlord in
reletting or attempting to relet the Premises, including, without limitation,
reasonable legal fees, brokerage commissions, the costs of alterations and the
value of other concessions or allowances granted to a new tenant.

 

(iii) In lieu of calculating damages under clauses (i) and (ii) above, Landlord
may elect to receive as damages the sum of (a) all Rent accrued through the date
of termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the term of this Lease discounted to present value at the Prime
Rate then in effect, minus the then present fair rental value of the Premises
for the remainder of the Term, similarly discounted, after deducting all
anticipated Costs of Reletting.

 

Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at the Prime Rate plus seven percent (7%) per annum from the
date due until paid, unless otherwise specifically provided herein, but the
payment of such interest shall not excuse or cure any default by Tenant under
the lease.

 

(1) Immediately following the Tenant’s failure to pay rent due within the time
specified above (including the applicable notice and cure periods), Landlord
shall have the right to enter upon the Premises and place and thereafter
maintain a “FOR RENT” sign in a place where the sign would be most likely seen
by the public.

 

- 9 -



--------------------------------------------------------------------------------

21. LATE CHARGE. Tenant acknowledges that late payment by Tenant to Landlord of
rent will cause Landlord to incur costs which are extremely difficult and
impractical to fix. Such costs include, without limitation, processing and
accounting charges, and late charges that may be imposed on Landlord by the
terms of any encumbrance and note secured by any encumbrance covering the
premises. Therefore, if any installment of rent due from the Tenant is not be
paid when due and the same remains due and unpaid for ten (10) calendar days,
Tenant shall pay to Landlord an additional three percent (3%) of the overdue
rent as a late charge. The parties agree that this late charge represents a fair
and reasonable estimate of the costs that the Landlord will incur by reason of
late payment by Tenant. Acceptance of any late charge shall not constitute a
waiver of Tenant’s default with respect to the overdue amount, or prevent
Landlord from exercising any of the other rights and remedies available to
Landlord.

 

22. INDEMNIFY LANDLORD & INSURANCE. Tenant shall secure liability insurance with
a carrier rated by Moodys no less than A+5, and cause a certificate of insurance
in the amount of no less than $2,000,000/$2,000,000 to be issued naming the
Landlord and BankUnited, N.A. as a loss payee. Failure to maintain the required
liability insurance with certificate shall constitute a material breach of this
Lease. In consideration of said premises being leased to Tenant for the above
rental Tenant agrees: That, except to the extent caused by the gross negligence
or willful misconduct of Landlord or its agents or contractors, Tenant, at all
times will indemnify and keep harmless Landlord from all losses, damage,
liabilities and expenses, which may arise or be claimed against Landlord and be
in favor any person, firm or corporation, for any injuries or damagers to the
person or property of any person, firm or corporation, consequent upon or
arising from the use or occupancy of said premises by Tenant, or consequent upon
or arising from any acts, omissions, neglect or fault of Tenant (his agents,
servants, employees, licensees, customers or invitee), or consequent upon or
arising from Tenant’s failure to comply with the aforesaid laws, statutes,
ordinances or regulations; that Landlord, except to the extent of Landlord’s
gross negligence or willful misconduct, shall not be liable to Tenant for any
damages, losses or injuries to the person or property of Tenant which may be
caused by the acts, neglect, omissions or faults of any person, firm or
corporation and that Tenant will indemnify and keep harmless Landlord from all
damages, liabilities, losses, injuries, or expenses, which may arise or be
claimed against Landlord and be in favor of any person, firm or corporation, for
any injuries or damages to the person or property of any person, firm or
corporation, where said injuries or damages arose about or upon said premises.
Except to the extent caused by the negligence or willful misconduct of Tenant or
its agents or contractors, Landlord shall indemnify, defend and hold Tenant, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees and agents harmless against and from all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees and other professional fees (if
and to the extent permitted by Law), which may be imposed upon, incurred by or
asserted against Tenant and arising out of or in connection with the acts or
omissions (including violations of law) of Landlord, any of Landlord’s agents or
contractors.

 

23. BANKRUPTCY. It is agreed between the parties hereto: if Tenant shall be
adjudicated a bankrupt or an insolvent and fails to have such adjudication
discharged within sixty (60) days

 

- 10 -



--------------------------------------------------------------------------------

from the date thereof, or shall take the benefit of any federal reorganization
or composition proceeding or make a general assignment or take the benefit of
any insolvency law, or if Tenant’s leasehold interest under this Lease shall be
sold under any execution or process of law, or if a trustee in bankruptcy or a
receiver be appointed or elected or had for Tenant (whether under federal or
state laws) and Tenant fails to have such appointment discharged with sixty (60)
days after the appointment thereof, or if said premises shall be abandoned or
deserted, or if this Lease or the terms hereof be transferred or pass to or
devolve upon any person, firm, officer or corporation other than Tenant, then,
in any such events, Landlord may, at Landlord’s option, terminate and end this
Lease and re-enter upon the premises; whereupon the term hereby granted and, at
the Landlord’s option, all right, title, and interest under it shall end and
Tenant shall become a Tenant at sufferance; but this shall not impair or affect
Landlord’s right to maintain summary proceedings for the recovery of the
possession of the demised premises in all cases provided for bylaw. If the term
of this Lease shall be so terminated, Landlord may immediately or at any time
thereafter re-enter or re-possess the premises and remove all persons and
property therefrom without being liable for trespass or damages.

 

24. WAIVER. The rights and remedies created by this Lease are cumulative and the
use of one remedy shall not be taken to exclude or waive the right to the use of
another.

 

No delay or omission in the exercise of any right or remedy of Landlord on any
default by Tenant shall impair such a right or remedy or be construed as a
waiver.

 

The receipt and acceptance by Landlord of delinquent rent shall not constitute a
waiver of any other default; it shall constitute only a waiver of timely payment
for the particular rent payment involved.

 

No act or conduct of Landlord, including, without limitation, the acceptance of
the keys to the premises, shall constitute an acceptance of the surrender of the
premises, by Tenant before the expiration of the term. Only a written notice
from Landlord to Tenant shall constitute acceptance of the surrender of the
premises and accomplish a termination of the Lease prior to the expiration of
the term.

 

Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.

 

Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of the
lease.

 

25. PEACEFUL POSSESSION. Subject to the terms, conditions and covenants of this
Lease, Landlord agrees that Tenant shall and may peaceably have, hold and enjoy
the premises above described, without hindrance or molestation by Landlord or by
anyone claiming by, through or under Landlord. Landlord shall not interfere with
Tenant’s quiet enjoyment of the demised premises.

 

26. Intentionally deleted. [Covered in Section 36]

 

- 11 -



--------------------------------------------------------------------------------

27. HEIRS AND ASSIGNS. This lease and all provisions, covenants and conditions
thereof shall be binding upon and inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties hereto, except that no
person, firm, corporation, or court officer holding under or through Tenant in
violation of any of the terms, provisions or conditions of this Lease, shall
have any right, interest, or equity in or to this Lease, the terms of this Lease
or the premises covered by this Lease.

 

28. BEYOND LANDLORD’S CONTROL. None of the acts, promises, covenants, agreements
or obligations on the part of the Tenant to be kept, performed or not performed
as the case may be, nor the obligation of the Tenant to pay rent and/or
additional rent or other charge or payment shall be in anywise waived, impaired,
excused or affected by reason of the Landlord being unable at any time or times
during the term of his lease to supply, or being prevented from, or delayed in
supplying heat, light, elevator service, or any other service expressly or
implied on the part of the Landlord to be supplied, or by reason of the Landlord
being unable to make any alterations, repairs or decorations or to supply any
equipment or fixtures, or any other promise, covenant, agreement or obligation
on the part of the Landlord to be performed, if the Landlord’s inability or
delay shall arise by reason of any law, rule or regulation of any Federal,
State, Municipal or other governmental department, agency or subdivision
thereof, or by reason of conditions of supply and demand due to National
Emergency or other conditions or causes beyond the Landlord’s control.

 

29. EMINENT DOMAIN. In the event any portion of said leased premises is taken by
any condemnation or eminent domain proceedings, the (minimum) monthly rental
herein specified to be paid shall be ratably reduced according to the area of
the leased premises which is taken, and either Landlord or Tenant, or both,
shall have the right to recover compensation and damage caused by condemnation
from the condemnor, provided that Tenant’s award does not decrease or diminish
Landlord’s award. Should all of the leased premises, or so much thereof as to
make its further use by Tenant manifestly impractical, be taken by eminent
domain, then this Lease shall terminate at the option of either party upon
thirty (30) days’ written notice from the time when possession thereof is taken
by said public authorities, and in that event either Landlord or Tenant, or
both, shall have the right to recover compensation and damage caused by
condemnation from the condemnor, provided that Tenant’s award does not decrease
or diminish Landlord’s award.

 

30. SURRENDER PREMISES. Tenant agrees to surrender to Landlord, at the end of
the term of this Lease and/or upon any cancellation of this Lease, said leased
premises in broom-clean and tenantable condition, ordinary wear and tear and
damage by fire and windstorm or other acts of God, excepted, and subject to the
provisions of paragraph 6 hereof. Tenant agrees that, if Tenant does not
surrender to Landlord, at the end of the term of this Lease, or upon any
cancellation of the term of this Lease, said leased premises, such holding over
shall not be deemed to extend the term of or renew this Lease, but Tenant’s
occupancy thereafter shall continue as a tenancy from month to month upon the
terms and conditions herein contained and at the holdover rent of one hundred
and fifty percent (150%) of the monthly base rent in effect immediately
preceding the end of the term of this Lease and this holdover tenancy may be
terminated by Landlord or Tenant upon fifteen (15) days prior written notice.
Nothing in this Section 30 shall be construed as a consent by Landlord to any
holding over by Tenant and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises upon the expiration of the term
of this Lease or upon the earlier termination hereof and to assert

 

- 12 -



--------------------------------------------------------------------------------

any remedy in law or equity to evict Tenant and/or collect damages in connection
with such holding over.

 

31. LIENS. Tenant further agrees that Tenant will pay all liens of contractors,
subcontractors, mechanics, laborers, materialmen, and other items of like
character in connection with any work or service done or purportedly done by or
for benefit of Tenant, and will indemnify Landlord against all actual and
reasonable legal costs and charges, bond premiums for release of liens,
including counsel fees reasonably incurred in and about the defense of any suit
in discharging the said premises or any part thereof from any liens, judgments,
or encumbrances caused or suffered by Tenant. It is understood and agreed
between the parties hereto that the costs and charges above referred to shall be
considered as rent due and shall be included in any lien, for rent.

 

The Tenant herein shall not have any authority to create any liens for labor or
material on the Landlord’s interest in the above described property and all
persons contracting with the Tenant for the destructions or removal of any
building or for the erection, installation, alteration, or repair of any
building or other improvements on the above described premises and all
materialmen, contractors, mechanics, and laborers, are hereby charged with
notice that they must look to the Tenant and to the Tenant’s interests only in
the above described property to secure the payment of any bill for work done or
material furnished during the rental period created by this Lease.

 

32. TAXES. Tenant shall pay as additional rent its proportionate share of the
annual levy of the Real Property and Personal Property Taxes assessed against
Folio Number 30-2011-003- 0040 (for Real Property) and a separate folio for
personal property located thereon. If the assessed value of Landlords property
is increased by inclusion of Tenants personal property, Tenant Improvements,
trade fixtures or equipment, and Landlord elects to pay the taxes based on such
increase, Tenant shall, within ten (10) days of written request from Landlord,
pay to Landlord that part of such taxes for which Tenant is primarily liable.
Commencing on February 1, 2004 and continuing through the term of this Lease,
Tenant shall pay to Landlord, as additional rent, one twelfth (1/12) of the
annual Real Property taxes, including any annual increases. The monthly payments
shall be based upon the real property taxes imposed by Miami-Dade County for the
year immediately preceding the lease year. As an example if the taxes due for
2003 are $39195.12, the monthly payment for taxes on February 1, 2004 through
November 2004 will be $3,266.26 per month. This monthly tax payment will be
adjusted on December of each lease year, depending upon whether property taxes
have increased or decreased. Payments due to Landlord for real and personal
property taxes shall be considered as rent due and shall be included in any lien
for rent.

 

Tenant shall pay any and all state and federal taxes as they become due and
indemnify Landlord for any claims that governmental taxing authorities may have
against the Premises and fixtures located on the premises. Tenant shall pay any
and all special assessments levied against the Premises during the term of the
Lease. Nothing herein shall be construed to require Tenant to pay (a) any
income, gross receipts or similar tax assessed on or in respect of the general
income of Landlord, (b) any capital levy, estate, succession, inheritance or
similar tax assessed or payable by reason of any inheritance, devise or transfer
of any estate or property of Landlord, or

 

- 13 -



--------------------------------------------------------------------------------

(c) any corporation or other franchise, license, mercantile or similar tax
assessed against or payable by Landlord other than with respect to the use or
occupancy of the Premises.

 

Landlord shall have the obligation to, if possible, (1) have the tax bills
mailed directly to Tenant; and (2) for the first and last lease year of the term
hereof of this Lease, furnish an apportionment between Landlord and Tenant based
on the number of days of Tenant’s lease year which falls within the then current
tax period. Landlord hereby agrees that, if any general or special assessment,
whether ordinary or extraordinary, is assessed in whole or in part against the
Premises which may be payable over a term of years, Landlord will exercise its
right to make payment over such term of years, and only such portion of any such
tax or assessment which falls due within each Lease Year shall be used in the
determination of Tenant’s payment obligation. Landlord shall use its best
efforts to cause all notices pertaining to taxes to be sent directly to Tenant
by the taxing authority and shall in any event send to Tenant within seven (7)
days after receipt thereof copies of any such tax notice received by Landlord.

 

Tenant shall have the right to contest, at Tenant’s expense, the amount or
validity, in whole or in part, of any tax, by appropriate proceedings diligently
conducted by Tenant in good faith, after payment of such tax, unless such
payment would operate as a bar to such contest or interfere materially with the
prosecution thereof, in either of which latter events Tenant may postpone or
defer payment of such tax provided the Premises shall not, by reason of such
postponement or deferment, be subject to lien or forfeiture. Within 10 days of
the issuance of a ruling by the Master hearing property tax appeals for
Miami-Dade County, such proceedings, Tenant shall pay such amount of any such
tax or part thereof as is finally determined in such proceedings, the payment of
which, pursuant to the foregoing provisions of this Section, shall have been
deferred during the prosecution of such proceedings, together with all costs,
fees, interest, penalties and other liabilities in connection therewith. Upon
request by Tenant, Landlord, shall execute and deliver any and all such
documents or instruments and take any and all such other action as shall be
necessary or proper to permit Tenant to bring such proceedings in Tenant’s name
or otherwise to facilitate the conduct of such proceedings by Tenant. Any
refunds of taxes paid by Tenant resulting from such contest by Tenant and
attributable to any period occurring during the term shall be payable to Tenant,
and Landlord shall promptly pay to Tenant any such refunds received by Landlord.

 

33. LANDSCAPE. The Tenant, at its own cost and expense, shall maintain all
portions of the leased property in a clean and orderly condition, free of dirt,
rubbish and unlawful obstructions and shall keep the landscaped areas thereof
watered and trimmed during the term of this Lease.

 

34. PROMPT PAYMENT. The prompt payment of the rent for said premises upon the
dates named, and the faithful observance of the terms of this Lease are the
conditions upon which the Lease is made and accepted and if the Tenant fails to
comply with the terms of said Lease (and such failure remains uncured following
the expiration of all applicable notice and cure periods), then and in any of
such events Landlord shall be entitled to exercise the rights set forth in
Section 20 of this Lease. With respect to Tenant’s failure (other than a
monetary default) to comply with any term, provision or covenant of this Lease,
Tenant shall have thirty (30) days after written notice from Landlord to Tenant
within which to cure such non-monetary default; provided, if Tenant’s failure to
comply cannot reasonably be cured within such thirty (30) day

 

- 14 -



--------------------------------------------------------------------------------

period, Tenant shall be allowed additional time as is reasonably necessary to
cure the failure so long as: (1) Tenant commences to cure the failure within
such thirty (30) day period, and (2) Tenant diligently pursues a course of
action that will cure the failure and bring Tenant back into compliance with the
Lease.

 

35. WATER DAMAGE. It is expressly agreed and understood by and between the
parties to this agreement, that the Landlord, except to the extent caused by its
gross negligence or willful misconduct, shall not be liable for any damage or
injury by water, which may be sustained by the said Tenant or other person or
for any other damage or injury resulting from or by reason of the breakage,
leakage, or obstruction of the water, sewer or soil pipes, or other leakage in
or about the said building.

 

36. SUBORDINATION. This lease is and shall be subject and subordinate to any and
all permanent or building loan mortgages covering the fee of the leased
premises, or any other real property which includes all or any part of the
leased premises, now existing or hereafter made by Landlord and to all advances
made or to be made thereon and to all renewals, modifications, consolidations,
replacements, or extensions thereof, and the lien of any such mortgage or
mortgages shall be superior to all rights hereby or hereunder vested in Tenant,
to the full extent of the principal sums secured thereby and interest thereon,
but only if and when a non-disturbance and attornment agreement is entered into
in respect of such mortgage by the holder thereof acknowledging Tenant’s
possession and providing that Tenant’s rights hereunder shall not be disturbed
or interfered with. This provision shall be self-operative and, except as
otherwise provided herein, no further instrument of subordination shall be
necessary to effectuate such subordination, and the recording of any such
mortgage shall have preference and precedence and be superior and prior in lien
to this Lease, irrespective of the date of recording.

 

37. ESTOPPEL CERTIFICATE. Tenant, upon written request of Landlord or any
holders of a mortgage against the fee, shall from time to time deliver or cause
to be delivered to Landlord or such mortgagee, within ten (10) days from date of
demand, a certificate duly executed and acknowledged in form for recording,
without charge, certifying, if true, that this Lease is valid and subsisting and
in full force and effect and that, the best knowledge of Tenant, Landlord is not
in default (or stating the nature of the alleged default) under any of the terms
of this Lease. Landlord, upon written request of Tenant, shall from time to time
deliver or cause to be delivered to Tenant, within ten (10) days from the date
of demand, a certificate duly executed and acknowledged in form for recording,
without charge, certifying, if true, that this Lease is valid and subsisting and
in full force and effect and that, to the best knowledge of Landlord, Tenant is
not in default (or stating the nature of the alleged default) under any of the
terms of this Lease.

 

38. HAZARDOUS SUBSTANCES - GENERAL. The term “Hazardous Substances,” as used in
this Lease shall mean pollutants, contaminants, toxic or hazardous wastes, or
any other substances the use and/or the removal of which is required or the use
of which is restricted, prohibited or penalized by any “Environmental Law,”
which term shall mean any federal, state or local law, ordinance or other
statute of a governmental or quasi-governmental authority relating to pollution
or protection of the environment. Tenant hereby agrees that (i) no activity will
be conducted on the premises that will produce any Hazardous Substance, except
for such activities that are part of the ordinary course of Tenant’s business
activities (the “Permitted Activities”) provided said Permitted Activities are
conducted substantially in accordance with all applicable

 

- 15 -



--------------------------------------------------------------------------------

Environmental Laws and have been approved in advance in writing by Landlord;
Tenant shall be responsible for obtaining any required permits and paying any
fees and providing any testing required by any governmental agency; (ii) the
premises will not be used in any manner for the storage of any Hazardous
Substances except for the temporary storage of such materials that are used in
the ordinary course of Tenant’s business (the “Permitted Materials”) provided
such Permitted Materials are properly stored in a manner and location meeting
all applicable Environmental Laws; Tenant shall be responsible for obtaining any
required permits and paying any fees and providing any testing required by any
governmental agency; (iii) no portion of the Premises will be used as a landfill
or a dump; (iv) Tenant will not install any underground tanks of any type; (v)
Tenant will not allow any surface or subsurface conditions to exist or come into
existence that constitute, or with the passage of time may constitute a public
or private nuisance; (vi) Tenant will not introduce any Hazardous Substances
into the Premises, except for the Permitted Materials described above, and if so
introduced by Tenant thereon, the same shall be promptly removed, with proper
disposal, and all required cleanup procedures shall be diligently undertaken
pursuant to all applicable Environmental Laws.

 

39. LANDLORD’S LIABILITY. The liability of the Landlord (which, for the purposes
of this Lease, shall include the Owner of the building if other than the
Landlord) to the Tenant for any default by Landlord under the terms of this
Lease is limited to the interest of the Landlord in the building (including the
rents and proceeds thereof), and the Tenant agrees to look solely to the
Landlord’s present or future interest in the building for the recovery of any
judgment.

 

40. NO ARBITRARY REJECTION. References herein to “approval”, “acceptable” and
“satisfactory” shall not be interpreted as justifying arbitrary rejection, but
mean a reasonable application of judgment in accordance with institutional
leasing practice and commercial custom concerning similar real estate
transactions.

 

41. PARTIAL INVALIDITY. If any term or provision of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease and the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforceable to the
fullest extent permitted by law.

 

42. RADON GAS. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon mat exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

43. ATTORNEY’S FEES. If either party becomes a party to any litigation
concerning this Lease, the premises, or the building or other improvements in
which the premises are located, by reason of any act or omission of the other
party or its authorized representatives, and not by any act or omission of the
party or its authorized representatives, the party that causes the other party
to become involved in the litigation shall be liable to that party for
reasonable attorneys’ fees and all costs and expense incurred by it in
connection with said litigation including available appeals thereof.

 

- 16 -



--------------------------------------------------------------------------------

44. BROKER’S COMMISSIONS. The Tenant and Landlord acknowledge that no broker has
been utilized in securing this Lease and that each party shall hold harmless the
other party from all damages resulting from any claims that may be asserted
against the other party by any broker, finder, or other person, with whom the
other party has or purportedly has dealt.

 

45. WAIVER OF RIGHT OF REDEMPTION. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant’s being evicted or dispossessed for any cause, or in the event of
Landlord obtaining possession of the Premises, by reason of the violation by
Tenant of any of the covenants or conditions of this Lease, or otherwise
(provided that Landlord has provided Tenant notice of Tenant’s default and
Tenant has failed to cure such default within the time periods specified
elsewhere in this Lease). Landlord expressly reserves the right to hold Tenant
in default, and Tenant has no right to cure except as provided under this Lease
and by statutory law.

 

46. CAPTIONS. The captions of the paragraphs of this instrument are solely for
convenience and shall not be deemed a part of this instrument for the purpose of
construing the meaning thereof, or for any other purpose.

 

47. PARKING. Tenant shall have the exclusive right to park in the existing
parking lot, at no additional cost or mark-up to Tenant.

 

48. WAIVER OF TRIAL BY JURY. TENANT AND LANDLORD HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS INSTRUMENT, AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LANDLORD LEASING THE PREMISES TO THE TENANT.

 

49. WRITTEN AGREEMENT. This lease contains the entire agreement between the
parties hereto and all previous negotiations leading thereto, and it may be
modified only by an agreement in writing signed and sealed by Landlord and
Tenant. No surrender of the demised premises, or of the remainder of the term of
this Lease, shall be valid unless accepted by Landlord in writing.

 

IN WITNESS WHEREOF, The parties hereto have signed, sealed and delivered this
Lease at Miami, Florida, on the day and year first above written.

 

Witnesses as to Landlord:

     

SEGOVIA REALTY, LLC

/s/    Illegible               By:   /s/    Oscar J. Vila        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                Oscar J. Vila, Manager

 

- 17 -



--------------------------------------------------------------------------------

             

Illegible

      Date:  

2/27/04

   

--------------------------------------------------------------------------------

               

(Please Print Name)

                                 

/s/ Illegible

               

--------------------------------------------------------------------------------

           

 

              /s/ Illegible                

--------------------------------------------------------------------------------

               

(Please Print Name)

           

 

 

    Witnesses as to Tenant:      

CATALINA LIGHTING, INC.

    /s/ Illegible                

--------------------------------------------------------------------------------

                                                   

Illegible

               

--------------------------------------------------------------------------------

               

(Please Print Name)

               

/s/ Illegible

      By:   /s/    Jason A. Leach            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

             

/s/ Illegible

      Date:  

2-27-04

   

--------------------------------------------------------------------------------

               

(Please Print Name)

           

 

- 18 -